Citation Nr: 1330845	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  05-05 291	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for service-connected paranoid schizophrenic reaction. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over the appeal has since been transferred to the RO in Los Angeles, California.

In May 2011, the Veteran provided testimony at a May 2011 Travel Board hearing before a Veterans' Law Judge (VLJ) at the RO.  A transcript is in the claims folder. 

In September 2011, the Board granted the Veteran a 50 percent rating for his service-connected paranoid schizophrenic reaction and remanded the TDIU claim for additional development.

The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Joint Motion for Remand (JMR), the Secretary and the Veteran agreed to vacate the Board's September 2011 decision to the extent that it failed to grant a rating in excess of 50 percent for his service-connected paranoid schizophrenic reaction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

While the appeal was before the Court, the VLJ that conducted the Veteran's May 2011 Travel Board hearing left the Board.  In August 2013, the Veteran was notified of this fact and offered an opportunity for another hearing.  In September 2013, the Board received the Veteran's request for to testify before another Veterans Law Judge via video-conference.  Therefore, the Board finds that a remand to schedule the Veteran for this hearing is required.  See 38 C.F.R. §§ 20.703, 20.704, 20.717 (2012).

Accordingly, the appeal is REMANDED to the RO/AMC for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

